Name: Council Regulation (EU) 2018/1977 of 11 December 2018 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2019Ã¢ 2020
 Type: Regulation
 Subject Matter: international trade;  fisheries;  trade;  cooperation policy;  tariff policy
 Date Published: nan

 14.12.2018 EN Official Journal of the European Union L 317/2 COUNCIL REGULATION (EU) 2018/1977 of 11 December 2018 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2019 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Union supplies of certain fishery products currently depend on imports from third countries. In the last 21 years, the Union has become more dependent on imports to meet its consumption of fishery products. In order not to jeopardise the Union production of fishery products and to ensure an adequate supply to the Union processing industry, import duties should be reduced or suspended for a number of fishery products within tariff quotas of an appropriate volume. To guarantee a level playing field for the Union producers, the sensitivity of individual fishery products on the Union market should be taken into consideration. (2) Council Regulation (EU) 2015/2265 (1), which was amended by Council Regulation (EU) 2016/1184 (2), opened and provided for the management of autonomous Union tariff quotas for certain fishery products for the period 2016 2018. Given that the period of application of Regulation (EU) 2015/2265 expires on 31 December 2018, a new Regulation providing for tariff quotas should be adopted for the period 2019 2020. (3) Equal and uninterrupted access to the tariff quotas provided for in this Regulation should be ensured for all Union importers, and the rates laid down for the tariff quotas should be applied without interruption to all imports of the fishery products concerned into all Member States until the tariff quotas have been used up. (4) Commission Implementing Regulation (EU) 2015/2447 (3) provides for a system of tariff-quota management which follows the chronological order of the dates of acceptance of the customs declarations for release for free circulation. The tariff quotas opened by this Regulation should be managed by the Commission and the Member States in accordance with that system. (5) It is important to ensure transparency, predictability and legal certainty for all stakeholders. Since the tariff quotas are intended to ensure adequate supply to the Union processing industry, minimum treatment or operation should be required for quota entitlement. (6) To ensure the efficiency of a common management of the tariff quotas, Member States should be permitted to draw from the tariff quota amount the necessary quantities corresponding to their actual imports. Since that method of management requires close cooperation between the Member States and the Commission, the Commission should be able to monitor the rate at which the tariff quotas are used up and should inform the Member States accordingly, HAS ADOPTED THIS REGULATION: Article 1 Import duties on the products listed in the Annex shall be reduced or suspended within the tariff quotas at the rates, for the periods and up to the amounts indicated therein. Article 2 The tariff quotas referred to in Article 1 of this Regulation shall be managed in accordance with Articles 49 to 54 of Regulation (EU) 2015/2447. Article 3 The tariff quotas shall be subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (4). Article 4 1. The reduction or suspension of import duties shall apply only to products intended for human consumption. 2. The tariff quotas shall not be available for those products whose processing is carried out at retail or catering level. 3. The tariff quotas shall not be available for products intended solely for one or more of the following operations:  cleaning, gutting, tailing, heading;  cutting;  repacking of frozen IQF (individually quick frozen) fillets;  sampling, sorting;  labelling;  packing;  chilling;  freezing;  deep freezing;  glazing;  thawing;  separation. 4. Notwithstanding paragraph 3, the tariff quotas shall be available for products intended for one or more of the following operations:  dicing;  cutting into rings and cutting into strips for materials under CN codes 0307 43 91, 0307 43 92, 0307 43 99;  filleting;  production of flaps;  cutting of frozen blocks;  splitting of frozen interleaved fillet blocks to obtain individual fillets;  slicing for materials under CN codes ex 0303 66 11, 0303 66 12, 0303 66 13, 0303 66 19, 0303 89 70, 0303 89 90;  subjecting products under CN codes 0306 16 99 (TARIC subdivisions 20 and 30), 0306 17 92 (TARIC subdivision 20), 0306 17 99 (TARIC subdivision 10), 0306 35 90 (TARIC subdivisions 12, 14, 92 and 93), 0306 36 90 (TARIC subdivisions 20 and 30), 1605 21 90 (TARIC subdivisions 45, 55 and 62) and 1605 29 00 (TARIC subdivisions 50, 55 and 60) to processing treatment by packaging gases as defined in Annex I to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (5);  dividing the frozen product or subjecting the frozen product to heat treatment to enable the removal of internal waste material for materials under CN codes 0306 11 10 (TARIC subdivision 10), 0306 11 90 (TARIC subdivision 20) and 0306 31 00 (TARIC subdivision 10). Article 5 The Commission and the customs authorities of the Member States shall cooperate closely to ensure the proper management and control of the application of this Regulation. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019 to 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2018. For the Council The President G. BLÃ MEL (1) Council Regulation (EU) 2015/2265 of 7 December 2015 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2016-2018 (OJ L 322, 8.12.2015, p. 4). (2) Council Regulation (EU) 2016/1184 of 18 July 2016 amending Regulation (EU) 2015/2265 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2016 to 2018 (OJ L 196, 21.7.2016, p. 1). (3) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (4) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (5) Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16). ANNEX Order No CN code TARIC code Description Annual amount of quota (tonnes) (1) Quota duty Quota period 09.2746 ex 0302 89 90 30 Southern red snapper (Lutjanus purpureus), fresh, chilled, for processing 1 500 0 % 1.1.2019-31.12.2020 09.2748 ex 0302 91 00 95 Hard fish roes enclosed in the ovarian membrane, fresh, chilled or frozen, salted or in brine, for processing 5 700 0 % 1.1.2019-31.12.2020 ex 0303 91 90 91 ex 0305 20 00 30 09.2750 ex 0305 20 00 35 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for the manufacture of caviar substitutes 1 500 0 % 1.1.2019-31.12.2020 09.2754 ex 0303 59 10 10 Anchovies (Engraulis anchoita and Engraulis capensis), frozen, for processing 500 0 % 1.1.2019-31.12.2020 09.2759 ex 0302 51 10 20 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, excluding livers and roes, fresh, chilled or frozen, for processing 95 000 0 % 1.1.2019-31.12.2020 ex 0302 51 90 10 ex 0302 59 10 10 ex 0303 63 10 10 ex 0303 63 30 10 ex 0303 63 90 10 ex 0303 69 10 10 09.2760 ex 0303 66 11 10 Hake (Merluccius spp. excluding Merluccius merluccius, Urophycis spp.), and pink cusk-eel (Genypterus blacodes and Genypterus capensis), frozen, for processing 12 000 0 % 1.1.2019-31.12.2020 ex 0303 66 12 10 ex 0303 66 13 10 ex 0303 66 19 11 91 ex 0303 89 70 10 ex 0303 89 90 30 09.2761 ex 0304 79 50 10 Blue grenadier (Macruronus spp.), frozen fillets and other frozen meat, for processing 17 500 0 % 1.1.2019-31.12.2020 ex 0304 79 90 11 17 ex 0304 95 90 11 17 09.2765 ex 0305 62 00 20 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, salted or in brine, but not dried or smoked, for processing 3 500 0 % 1.1.2019-31.12.2020 25 29 ex 0305 69 10 10 09.2770 ex 0305 63 00 10 Anchovies (Engraulis anchoita), salted or in brine, but not dried or smoked, for processing 2 500 0 % 1.1.2019-31.12.2020 09.2772 ex 0304 93 10 10 Surimi, frozen, for processing 60 000 0 % 1.1.2019-31.12.2020 ex 0304 94 10 10 ex 0304 95 10 10 ex 0304 99 10 10 09.2774 ex 0304 74 15 10 North Pacific hake (Merluccius productus) and Argentine hake (Southwest Atlantic hake) (Merluccius hubbsi), frozen fillets and other meat, for processing 25 000 0 % 1.1.2019-31.12.2020 ex 0304 74 19 10 ex 0304 95 50 10 20 09.2776 ex 0304 71 10 10 Cod (Gadus morhua, Gadus macrocephalus), frozen fillets and frozen meat, for processing 50 000 0 % 1.1.2019-31.12.2020 ex 0304 71 90 10 ex 0304 95 21 10 ex 0304 95 25 10 09.2777 ex 0303 67 00 10 Alaska pollack (Theragra chalcogramma), frozen, frozen fillets and other frozen meat, for processing 320 000 0 % 1.1.2019-31.12.2020 ex 0304 75 00 10 ex 0304 94 90 10 09.2778 ex 0304 83 90 21 Flatfish, frozen fillets and other fish meat (Limanda aspera, Lepidopsetta bilineata, Pleuronectes quadrituberculatus, Limanda ferruginea, Lepidopsetta polyxystra), for processing 10 000 0 % 1.1.2019-31.12.2020 ex 0304 99 99 65 09.2785 ex 0307 43 91 10 Pod (2) of squid (Ommastrephes spp. - excluding Todarodes sagittatus (synonym Ommastrephes sagittatus) -, Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen, with skin and fins, for processing 28 000 0 % 1.1.2019-31.12.2020 ex 0307 43 92 10 ex 0307 43 99 21 09.2786 ex 0307 43 91 20 Squid (Ommastrephes spp. - excluding Todarodes sagittatus (synonym Ommastrephes sagittatus) -, Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen, whole or tentacles and fins, for processing 5 000 0 % 1.1.2019-31.12.2020 ex 0307 43 92 20 ex 0307 43 99 29 09.2788 ex 0302 41 00 10 Herrings (Clupea harengus, Clupea pallasii), of a weight exceeding 100 g per piece or flaps of a weight exceeding 80 g per piece, excluding livers and roes, for processing 8 000 0 % 1.10.2019-31.12.2019 1.10.2020-31.12.2020 ex 0303 51 00 10 ex 0304 59 50 10 ex 0304 99 23 10 09.2790 ex 1604 14 26 10 Fillets known as loins of tunas and skipjack, for processing 30 000 0 % 1.1.2019-31.12.2020 ex 1604 14 36 10 ex 1604 14 46 11 21 92 94 09.2794 ex 1605 21 90 45 Shrimps and prawns of the species Pandalus borealis, and Pandalus montagui, cooked and peeled, for processing 7 000 0 % 1.1.2019-31.12.2020 62 50 ex 1605 29 00 55 09.2798 ex 0306 16 99 20 Shrimps and prawns of the species Pandalus borealis and Pandalus montagui, in shells, fresh, chilled or frozen, for processing 4 000 0 % 1.1.2019-31.12.2020 30 ex 0306 35 90 12 14 92 93 09.2800 ex 1605 21 90 55 Shrimps and prawns of the species Pandalus jordani, cooked and peeled, for processing 3 000 0 % 1.1.2019-31.12.2020 ex 1605 29 00 60 09.2802 ex 0306 17 92 20 Shrimps and prawns of the species Penaeus vannamei and Penaeus monodon, whether in shell or not, fresh, chilled or frozen, not cooked, for processing 40 000 0 % 1.1.2019-31.12.2020 ex 0306 36 90 30 09.2824 ex 0302 52 00 10 Haddock (Melanogrammus aeglefinus) fresh, chilled or frozen with heads off, gilled and gutted, for processing 3 500 2,6 % 1.1.2019-31.12.2020 ex 0303 64 00 10 09.2826 ex 0306 17 99 10 Shrimps and prawns of the species Pleoticus muelleri, whether in shell or not, fresh, chilled or frozen, for processing 4 000 0 % 1.1.2019-31.12.2020 ex 0306 36 90 20 09.2804 ex 1605 40 00 40 Crayfish tails of the species Procambarus clarkii, cooked, for processing 4 000 0 % 1.1.2019-31.12.2020 09.2762 ex 0306 11 10 10 Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.), live, chilled, frozen, for processing 200 6 % 1.1.2019-31.12.2020 ex 0306 11 90 20 ex 0306 31 00 10 09.2784 (3) ex 1605 10 00 21 Crabs of the species King (Paralithodes Camchaticus), Hansaki (Paralithodes brevipes), Kegani (Erimacrus isenbecki), Queen and Snow (Chionoecetes spp.), Red (Geryon quinquedens), Rough stone (Neolithodes asperrimus), Lithodes santolla, Mud (Scylla serrata), Blue (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more, for processing 500 0 % 1.1.2019-31.12.2020 95 09.2822 ex 0303 11 00 20 Pacific Salmon, headed and gutted, frozen, of the species Oncorhynchus nerka (sockeye salmon (red salmon)) and Oncorhynchus kisutch, for processing 10 000 0 % 1.1.2019-31.12.2020 ex 0303 12 00 20 (1) Expressed in net weight, unless otherwise stated. (2) Body of cephalopod or the squid headless and without tentacle, with skin and fins. (3) This tariff quota (09.2784) is automatically deleted starting from 1 January of the year following that in which the Free Trade Agreement between the European Union and Vietnam enters into force or is applied provisionally, whichever occurs first.